Citation Nr: 0030854	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1944.  He died on April [redacted], 1999.  The 
appellant is his surviving spouse.  The veteran had been in 
receipt of a 90 percent schedular rating for multiple joint 
arthritis and a total rating based on individual unemployability 
from May 7, 1990.  See 38 C.F.R. § 3.312 (c)(2000). 

REMAND

During the pendency of this appeal, substantial additions and 
revisions to the law governing the duty of the Department of 
Veterans Affairs to assist claimants in the development of 
their claims were enacted.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other requirements, a medical examination or opinion should 
be provided a claimant in a claim for disability compensation 
where there is competent evidence of current disability, or 
persistent or recurrent symptoms of disability, where the 
disability or symptoms may be associated with service, and 
where the evidence does not contain sufficient medical 
evidence to decide the claim. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000)(to be codified at 38 U.S.C. § 5103A).  It does not 
appear that the matters on appeal have been the subject of a 
medical opinion.

The appellant's representative asked the RO in a June 1999 
statement to obtain more than five volumes of medical 
evidence at the VA Medical Center in Salt Lake City, Utah, 
and make them a permanent part of the claims file.  As of 
this date, the record does not include these records or 
indicate that the RO attempted to obtain them.  While the 
case is remanded, the RO should ensure that it attempts to 
obtain these documents.  

In order to ensure that VA complies with this new statute, 
the case is REMANDED for the following development:

1.  The RO should obtain from the VA 
Medical Center in Salt Lake City, Utah, 
all treatment records (or copies thereof) 
pertinent to the veteran.  All documents 
obtained must be associated with the 
claims file.  

2.  The issues on appeal should be 
readjudicated in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This 
development should include (but not 
necessarily be limited to) an appropriate 
VA medical opinion.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



